DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.

Response to Arguments
Applicant’s arguments have been fully considered and are not unreasonable.   It is noted that although the previous Office action made some indication that the prior art’s ‘nut’ embodiment was relied on for the grounds of rejection, it was not more clearly pointed out that it was the nut of the nut embodiment which was relied on for a teaching of a ‘rotationally asymmetrical support sleeve’.  
Regardless, the reference has been carefully reconsidered and it’s examiner’s position that one of ordinary skill in the art would recognize that the nut of the nut embodiment of Moryl ‘361 would best be characterized as being non-rotationally constrained for linear travel within and relative to a generally axially-central portion of the outer sleeve, not ‘within the outer sleeve in the first axial end portion’ while also having ‘a fastening section for a screw in the second axial end portion’ as required noting that the prior art outer sleeve has structure including 3,13 at its axial ends.  Inasmuch as the Moryl ‘361 reference discloses a substantially-different functionality and purpose, and its structure does not clearly teach all claim limitations, the grounds of rejection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677